internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-112536-01 date date number release date index numbers legend x y d1 dear this letter responds to a letter dated date submitted on behalf of x requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election to treat y as a qualified_subchapter_s_subsidiary qsub under sec_1361 of the internal_revenue_code facts according to the information submitted x elected to be an s_corporation effective d1 x intended to treat its wholly owned subsidiary y as a qsub effective d1 however x inadvertently failed to timely file a qsub election for y law analysis sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by an s_corporation and the s_corporation elects to treat the corporation as a qsub in notice_97_4 1997_1_cb_351 the internal_revenue_service prescribed temporary election procedures for an s_corporation to elect qsub treatment for a subsidiary these procedures included use of form_966 corporate dissolution of liquidation to make the qsub election in general the election was effective on the date the form_966 was filed or up to days prior to the filing of the form plr-112536-01 effective date final regulations td 2000_6_irb_498 f_r were published relating to qsubs and other subsidiaries of s_corporations the final regulations provided that qsub elections shall be made by filing the form to be provided for that purpose in the preamble to those final regulations taxpayers were instructed to continue following the instructions in notice_97_4 until a new qsub election form was available on date in notice_2000_58 2000_47_irb_491 the service announced that new form_8869 qualified_subchapter_s_subsidiary election is available for an s_corporation to elect to treat one or more of its eligible subsidiaries as a qsub sec_1_1361-3 provides that the election will be effective on the date specified on form_8869 or on the date the election is filed if no date is specified the effective date specified on the election cannot be more than two months and days prior to the date of filing and cannot be more than months after the date of filing sec_1_1361-3 provides that an extension of time to make a qsub election may be available under the procedures applicable under sec_301_9100-1 and sec_301_9100-3 sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based on the facts presented and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly x is plr-112536-01 granted an extension of time to make an election to treat y as a qsub effective d1 until days following the date of this letter the election should be made by filing form_8869 with the appropriate service_center a copy of this letter should be attached to the election except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is a valid s_corporation or whether y is a valid qsub this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
